

116 HR 4325 IH: To amend the Commodity Exchange Act to clarify treatment of privileged information after disclosure to the Commodity Futures Trading Commission, and for other purposes.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4325IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Van Drew introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to clarify treatment of privileged information after disclosure
			 to the Commodity Futures Trading Commission, and for other purposes.
	
 1.Privilege retentionSection 8 of the Commodity Exchange Act (7 U.S.C. 12) is amended— (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (2)by inserting after subsection (g) the following:  (h)Sharing privileged information with other authorities (1)DefinitionsIn this subsection:
 (A)Foreign law enforcement authorityThe term foreign law enforcement authority means any foreign authority that is empowered under foreign law to detect, investigate, or prosecute potential violations of law.
 (B)PrivilegeThe term privilege includes any applicable work-product privilege, attorney-client privilege, governmental privilege, or other privilege recognized under Federal, State, or foreign law.
 (2)Privileged information provided by the CommissionThe Commission shall not be considered to have waived any privilege by transferring information to or permitting that information to be used in accordance with subsection (e).
 (3)Nondisclosure of privileged information provided to the CommissionThe Commission shall not be compelled to disclose privileged information obtained from any foreign futures authority, or foreign law enforcement authority, if the authority has in good faith determined and represented to the Commission that the information is privileged.
 (4)Nonwaiver of privileged information provided to the CommissionThe entities listed in subsection (e) shall not be considered to have waived any privilege by transferring information to or permitting information to be used by the Commission..
			